Citation Nr: 0030364	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus, 
currently evaluated at 10 percent.

2.  Entitlement to a compensable evaluation for dysentery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Little Rock, Arkansas (RO).


FINDINGS OF FACT

1.  The veteran's pes planus is productive of pain on use; it 
is not manifested by callosities or deformity.

2.  The veteran's dysentery does not exhibit any objective 
symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5276 (2000).

2.  The criteria for a compensable evaluation for dysentery 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7321 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the veteran's claims for increased ratings, the Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Specifically, the 
RO has obtained all pertinent VA treatment records and has 
afforded the veteran timely and comprehensive VA 
examinations.  Therefore, the VA has fulfilled its duty to 
assist the veteran in developing facts that are pertinent to 
his claims.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___(2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

A. Pes Planus

The record shows that the RO originally granted service 
connection for bilateral weak feet in a May 1946 rating 
decision and assigned a noncompensable evaluation effective 
from April 1946.  In an August 1948 rating decision, the 
disability was recharacterized as pes planus and the assigned 
evaluation was increased to 10 percent effective from 
December 1947.  Subsequent rating decisions have confirmed 
and continued this evaluation.

In relation to the present appeal, the veteran complained of 
pain of both feet with walking and standing during a VA 
examination in August 1998.  He believed that he needed 
special shoes or inserts, but had not obtained them.  Upon 
examination, the veteran had loss of his arches bilaterally 
when standing.  Dorsalis pedal pulses were 2+ bilaterally and 
there was no ulceration of the feet.  The x-rays were 
interpreted as normal.  The veteran was diagnosed with 
bilateral pes planus.  In an addendum the following month, 
the examiner stated that the veteran's gait was normal, that 
light touch and pinprick sensation of both feet were intact, 
and there were no callosities.  The veteran had pain and 
unsteadiness on rising on his toes and heels.

During a VA examination in October 1998, the veteran stated 
that his feet had hurt since he was discharged from active 
service.  He did not wear arch supports or corrective shoes 
or take any medication.  He had some swelling in the left 
ankle and foot.  Upon examination, the veteran walked with a 
flatfooted gait.  He had superficial varicosities about his 
feet and reflexes were 2+ at the ankles.  He could toe and 
heel walk but balance was poor.  Flexible pes planus was 
present, with no evidence of calluses, corns, or claw toes.  
The feet had 5 degrees of eversion and 10 degrees of 
inversion.  The veteran was diagnosed with flexible pes 
planus and the examiner commented that he did not believe 
that the veteran's flat feet were causing any significant 
problem.  The veteran had no evidence of sclerosis on x-rays, 
no callosities or corns, and subtalar joints were supple.

A VA outpatient entry dated February 1999 showed that the 
veteran presented with complaints of chronic foot pain and 
was assessed with pes planus.

The veteran's pes planus has been assigned a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2000).  Under the rating schedule, an 
evaluation of 10 percent is warranted for moderate pes planus 
with the weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  An increase to 30 percent requires severe 
pes planus with objective evidence of marked deformity, pain 
on manipulation and use accentuated, indication of swelling 
on use, characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2000).

Based upon the foregoing evidence, the Board finds that the 
symptomatology of the veteran's bilateral pes planus can be 
characterized as no more than moderate, and so most closely 
approximates the criteria of the 10 percent rating.  Although 
the veteran clearly experiences pain on use, his feet do not 
demonstrate characteristic callosities, corns, or marked 
deformity.  The veteran does not use any orthopedic aid and 
x-ray findings were normal.  The feet were supple, with a 
full range of motion, and no sensory deficit.  Furthermore, 
the most recent VA examiner opined that the veteran's pes 
planus did not cause a significant problem.  In making this 
determination, the Board has considered 38 C.F.R. §§ 4.40, 
4.45 and the holding of the U. S. Court of Appeals for 
Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
however, unlike Diagnostic Codes for joint limitation of 
motion, pain is specifically contemplated under the rating 
assigned.  Hence, the application of these regulations is not 
appropriate.  Based upon the above findings, the Board 
concludes that the record does not show the increased 
severity necessary for the next higher evaluation and the 
veteran's claim must be denied.


B.  Dysentery

The record shows that the RO originally granted service 
connection for dysentery in a March 1976 rating decision and 
assigned a noncompensable evaluation effective from April 
1946.  Subsequent rating decisions have confirmed and 
continued this evaluation.

During a VA examination in August 1998, the veteran reported 
that he had episodes of diarrhea twice per month, lasting one 
to two days.  During these episodes, he had bowel movements 
four or five times per day.  He also reported occasional 
abdominal pain.  Upon physical examination, the veteran 
exhibited mild epigastric tenderness and positive bowel 
sounds.  He had heme negative brown stool.  The veteran was 
diagnosed with history of dysentery with intermittent 
diarrhea and hiatal hernia by history.  Stool studies, a 
barium enema, a flexible sigmoidoscopy, and an upper 
gastrointestinal series was ordered.

The following month, the upper gastrointestinal series showed 
nonspecific motility disorder of the esophagus with proximal 
escape and tertiary contractions, and post bulbar duodenitis.  
Hemoglobin and hematocrit were negative.  The flexible 
proctosigmoidoscopy found a friable ulcer, and internal and 
external hemorrhoids.  The barium enema discovered a polyp in 
the rectosigmoid region, multiple polyps throughout the 
colon, and diverticulosis.  The stool studies were negative 
for ova, parasites, white blood cells, and all abnormalities.  
In an addendum, the examiner diagnosed the veteran with 
diverticulosis, colonic and rectosigmoid polyps, esophageal 
motility disorder, post bulbar duodenitis, external and 
internal hemorrhoids, and ulcer of the sigmoid colon with 
colon spasms and mucosal abnormalities.  Parenthetically, the 
Board notes that the veteran has a history of ulcer disease 
and hiatal hernia, for which service connection has been 
denied by the RO in previous final decisions.

A VA outpatient entry from July 1998 shows that the veteran 
complained of a long history of loose stools and 
gastroesophageal reflux symptoms.  VA outpatient records 
dated October 1998 through March 1999 assessed the veteran 
with gastroesophageal reflux disease.

The veteran's dysentery has been assigned a schedular 
noncompensable evaluation by analogy to 38 C.F.R. § 4.114, 
Diagnostic Code 7321 (2000).  Under Diagnostic Code 7321, 
amebiasis will be evaluated as noncompensable when 
asymptomatic, and a 10 percent disability evaluation is 
warranted for mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, and chronic 
constipation interrupted by diarrhea.  A 10 percent 
disability evaluation is the maximum schedular evaluation 
available under Diagnostic Code 7321.

Amebiasis with or without liver abscess is parallel in 
symptomatology with ulcerative colitis and should be rated on 
the scale provided for the latter.  38 C.F.R. § 4.114, 
Diagnostic Code 7321 (2000).  Likewise, bacillary dysentery 
should be rated as for ulcerative colitis.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7322.  A 10 percent evaluation for 
ulcerative colitis requires moderate symptoms, with 
infrequent exacerbations, and a 30 percent evaluation 
requires moderately severe ulcerative colitis with frequent 
exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323 
(2000).

Based upon the aforementioned evidence, the Board finds that 
the veteran currently exhibits no symptomatology related to 
his history of dysentery and, therefore, the criteria for a 
compensable evaluation have not been met.  The veteran has 
complained of occasional episodes of diarrhea and abdominal 
pain.  However, several diagnostic tests identified numerous 
gastrointestinal problems and did not diagnosis any active 
residuals of dysentery.  In addition, the medical records 
only show treatment for gastroesophageal reflux disease and 
not the veteran's service-connected dysentery.  Accordingly, 
the record does not show the increased severity necessary for 
the next higher evaluation and the veteran's claim must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards and the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for pes planus is 
denied.

A compensable evaluation for dysentery is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals

 
- 8 -


- 1 -


